Citation Nr: 0127371	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  99-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a psychiatrist 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1964. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  In January 2001, a hearing was held before 
the Board Member signing this document, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2001).  
 
Evidence in the form of January 2001 VA examination reports 
and documents from the Social Security Administration have 
not been reviewed by the RO, but the veteran has waived his 
right for initial review of these records by the RO. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served for at least 90 days during a period 
of war.  

3.  It is shown that the veteran's limited occupational and 
educational backgrounds, when combined with his psychiatric 
impairment, renders him permanently and totally unemployable.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is warranted.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 
3.321, 4.15, 4.16,
4.17 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact the adjudication below will be favorable 
to the veteran, no useful purpose would be served by 
remanding this case for additional development pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a)).  Nevertheless, even though the RO did not have 
the benefit of the explicit provisions of the VCAA in this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  

Statutory entitlement to pension based upon permanent and 
total nonservice-connected disability is provided by 38 
U.S.C.A. § 1521, which essentially provides for the payment 
of pension to any veteran who meets certain service 
requirements (such as having served for 90 days or more 
during a period of war), and is shown to be permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  See 38 
U.S.C.A. § 1521.  This statutory provision is supplemented by 
38 U.S.C.A. § 1502, which delineates certain circumstances in 
which a veteran will be considered to be permanently and 
totally disabled.  See Talley v. Derwinski, 2 Vet. App. 282, 
284 (1992).

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard pursuant to VA regulations.  Brown v. Derwinski, 2 
Vet. App. 444, 446 (1992); see also Talley, 2 Vet. App. at 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. §§ 
3.321(b)(2) and 4.17. Either (1) the appellant must be 
unemployable as a result of a lifetime disability (i.e., the 
"subjective" standard, which is based on disabilities, age, 
occupational background, and other related factors of the 
individual claimant whose claim is being adjudicated) or, 
even if not unemployable, (2) the appellant must suffer from 
a lifetime disability which would render it impossible for 
the average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 38 
C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. §§ 
3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18 and 
4.19; Brown, 2 Vet. App. at 446.

The percentage standards of 38 C.F.R. § 4.16(a) are as 
follows:  If there is only one such disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
above percentage standards of 38 C.F.R. § 4.16(a), as well as 
the other requirements of 38 C.F.R. § 4.17 (the objective 
standard).  If a permanent and total disability rating is not 
warranted under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).

To help determine whether a total rating is warranted in a 
particular case, VA regulations further explain that the 
ability to overcome the handicap of disability varies widely 
among individuals.  The rating is based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it. However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; Provided, that permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  38 C.F.R. § 4.15.

In the present case, the record shows that the RO denied the 
veteran's claim for nonservice-connected pension benefits 
under both the objective and subjective criteria.  The RO has 
assigned the following ratings for the veteran's 
disabilities:  "status post gastrectomy, partial gastrectomy 
due to upper gastrointestinal bleeding duodenal ulcer," 20 
percent; arthritis/generalized degenerative joint disease, 20 
percent, high blood pressure at novo/left ventricular 
hypertrophy, 10 percent; adjustment disorder with mixed 
emotional features, 10 percent and tine versicolor/ tinea 
corporis, 0 percent.  These rating combine to 50 percent, 
which, as indicated above, do not meet the above discussed 
objective criteria.  

Turning to the "subjective" criteria, the evidence in 
pertinent part indicates the veteran was found by the Social 
Security Administration to be permanently disabled beginning 
in August 1998.  This decision was based on several factors, 
to include the conclusion that the veteran had "severe" 
impairment due to major depression and cervical lumbar 
myofascial al syndrome.  Also listed as factors were the 
veteran's age, 57 at the time of the determination, which was 
found to represent an "advanced" age, as well as the fact 
that the veteran's education was limited to high school.  It 
was also indicated that the veteran could not lift or carry 
more than 10 pounds frequently, and that he did not have 
transferable skills to perform work within his physical and 
mental capacity.  In this regard, the only employment 
reported by the veteran on his application for benefits was 
as a "self-employed" construction worker for 15 years prior 
to November 1997, at which time he indicated he became too 
disabled for work. 

At the January 2001 hearing, a psychiatrist testified that 
based on an examination of the veteran and review of the 
Social Security records, it was his conclusion the veteran 
was "totally and permanently incapacitated to work."  He 
testified the veteran suffered from major depression, 
manifested by isolation, psychomotor retardation, feelings of 
worthlessness and helplessness and suicidal ideation, and 
that his condition was not likely to improve.  This 
psychiatrist also testified the veteran's emotional 
condition, by itself, rendered him "100 percent disabled."  
The severity of the veteran's psychiatric impairment is 
confirmed by the reports from the most recent VA psychiatric 
examination conducted in January 2001.  This examination 
resulted in a diagnosis on Axis I of major depression with 
mood congruent psychotic features.  The Global Assessment of 
Functioning (GAF) Score was 40, which corresponds with 
"major" impairment in social and occupational functioning.  

After analyzing the evidence above, the Board has concluded 
that given the limited educational and occupational 
experience of the veteran, the testimony of the psychiatrist 
at the January 2001 hearing, and the GAF score and other 
findings from the most recent VA psychiatric examination, the 
veteran has a psychiatric disability that renders him 
permanently and totally unemployable.  All reasonable doubt 
in this regard has been resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 49.  Thus, the Board concludes that 
a permanent and total disability rating for pension purposes 
is warranted.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

